UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-206705-09 Central Index Key Number of Issuing entity:0001706403 DBJPM 2017-C6 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-206705 Central Index Key Number of depositor:0001013454 Deutsche Mortgage & Asset Receiving Corporation (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001541294 German American Capital Corporation (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000835271 JPMorgan Chase Bank, National Association (Exact name of Sponsor as specified in its charter) Lainie Kaye(212)
